BLUE, Judge.
The appellant challenges the court’s order granting summary final judgment in this mortgage foreclosure action. A review of the record reveals genuine issues of fact remain whether payments were made on the mortgage and whether the evidence establishes the legal insufficiency of the affirmative defenses asserted. Accordingly, we reverse the order granting summary judgment and remand for further proceedings consistent with this opinion. Brooks v. Brooks, 454 So.2d 804 (Fla. 2d DCA 1984); Howdeshell v. First Nat’l Bank of Clearwater, 369 So.2d 432 (Fla. 2d DCA 1979).
Historically, parties have pursued mortgage foreclosures in summary judgment proceedings through the presentation of affidavits. However, if the record reflects the existence of any issue of material fact, or the possibility of any issue, or if the record raises even the slightest doubt that an issue might exist, summary judgment is improper. Gomes v. Stevens, 548 So.2d 1163 (Fla. 2d DCA 1989). We encourage attorneys to carefully review their causes to determine whether presenting the evidence at a hearing would be more appropriate than moving for summary judgment.
Reversed and remanded.
HALL, A.C.J., and PATTERSON, J., concur.